1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00039-SAB
                                                      )
9                                                     )
                                                      )
10   GENNADIY KUZMINSKIY                                  ORDER DENYING PLAINTIFF’S REQUEST
                                                      )   TO FILE COMPLAINT WITHOUT USE OF
11                                                    )   ELECTRONIC FILING SYSTEM, AND
                                                      )   DIRECTING CLERK OF COURT TO CLOSE
12                                                    )   THE INSTANT ACTION
                                                      )
13                                                    )
                                                      )
14                                                    )
15          On May 16, 2019, the Court received a motion from Plaintiff requesting relief from the
16   electronic case filing system at Avenal State Prison.
17          Plaintiff contends that he does not have access to the law library at Avenal State Prison in
18   order to file his complaint through use of the electronic case filing system. Plaintiff therefore requests
19   to be exempt from filing his complaint through use of the electronic filing system.
20          On May 20, 2019, the Court directed Supervising Deputy Attorney General, Christopher
21   Becker, to file a response by way of special appearance.
22          On May 28, 2019, Deputy Attorney General, Joanna Hood, submitted the declaration of A.Q.
23   Howell-Jennings, an Office Technician employed at California State Prison, Solano (CSP-Solano),
24   where Plaintiff is currently incarcerated. Howell-Jennings declares the following:
25          Inmate Kuzminskiy transferred from Avenal to CSP-Solano on May 15, 2019. However, CSP-
            Solano also has an electronic case filing system.
26
27   ///

28   ///
                                                          1
1           On the morning of May 21, 2019, I accompanied the Litigation Coordinator Correctional
            Counselor II Monica Romero, to meet with inmate Kuzminskiy at the CSP-Solano Level II,
2           Facility D Center Complex. At that time, Counselor Romero told inmate Kuzminskiy that we
            understood he wanted to electronically file a complaint in federal court. Inmate Kuzminskiy
3
            informed us that this was correct. Counselor Romero told inmate Kuzminskiy that we wanted
4           to show him where the law library was, and to introduce him to staff who will assist him. We
            escorted inmate Kuzminskiy to the library, where Ms. G. Kaur and Ms. C. Brown advised him
5           how to electronically file his complaint. Staff provided inmate Kuzminskiy with a packed of
            detailed instructions on electronic case filing, a Form 22 with instructions to submit it to library
6
            staff so that it could be used as a receipt when he submits his complaint, and a copy of the
7           library schedule to ensure that he has access to the library and its staff. Counselor Romero also
            wrote the library hours in larger print on a post-it note, since the print on the scheduled he
8           provided was small.
9           Counselor Romero and I also provided inmate Kuzminskiy with a copy of the complaint that
10          was attached to his request to file it without using the electronic filing system (ECF No. 1), and
            this Court’s order requiring a response to his request (ECF No. 2). While at the library,
11          Counselor Romero asked inmate Kuzminskiy if he wanted to file his complaint, because
            library staff was available to assist him. Inmate Kuzminskiy said that he wanted to look over
12          his complaint again and did not want to electronically file the complaint at that time. He stated
            that he would probably electronically file the complaint on May 22, 2019.
13
14          At all times throughout our encounter with inmate Kuzminskiy on May 21, 2019, he
            effectively communicated with us. He stated that he understood our communications, gave
15          appropriate answers when asked questions, asked appropriate questions himself, and seemed to
            understand the electronica case filing process as it was explained to him.
16
17   (Declaration of A.Q. Howell-Jennings, ¶¶ 3-6.)

18           Based on the declaration of A. Q. Howell-Jennings, it clear that Plaintiff has both a copy of his

19   complaint and access to the electronic filing system at California State Prison-Solano (where he is

20   currently incarcerated), to file his complaint if and when he desires to do so. There is no basis for

21   Court intervention and Plaintiff must comply with the normal procedures pursuant to the Court’s

22   Standing Order to have his complaint e-filed with this Court. Therefore, Plaintiff’s motion to be

23   exempt from the electronic filing system shall be denied.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         2
1             Accordingly, it is HEREBY ORDERED that:

2             1.      Plaintiff’s request to be exempt from the electronic filing system is denied;

3             2.      Plaintiff must comply with the Court’s Standing Order to have his complaint e-filed by

4                     this Court and the failure to do so will result in return of the complaint as not filed; and

5             3.      The Clerk of Court is directed to close this action.

6
7    IT IS SO ORDERED.

8    Dated:        May 29, 2019
9                                                         UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           3
